                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PENDLETON DIVISION




 JOSE VENECIA,

                        Petitioner,                                        No. 2:19-cv-01970-SU

         V.
                                                                         OPINION AND ORDER
 TYLER BLEWETT,

                        Respondent.



MOSMAN,J.,

       On May 13, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F. & R.) [ECF 38]. Judge Sullivan recommends that I deny the Petition for

Writ of Habeas Corpus [ECF 2], dismiss this case with prejudice, and decline to issue a

certificate of appealability. No objections were filed. Upon review, I agree with Judge Sullivan's

recommendation and ADOPT her F. & R. as my own opinion.

                                      STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court
1 - OPINION AND ORDER
is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       I ADOPT Judge Sullivan's F. & R. [ECF 38] as my own opinion. I DENY Mr. Venecia's

Petition for Writ of Habeas Corpus [ECF 2], and I DISMISS this case with prejudice. Because

Mr. Venecia has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability is DENIED. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this                 June, 2021.




2 - OPINION AND ORDER
